ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Lockheed Martin Services, Inc.                  )              ASBCA No. 58758
                                                )
Under Contract No. DAAB07-03-D-B00910002 et al. )

APPEARANCE FOR THE APPELLANT:                                  Sus an Jaffe, Esq.
                                                                Associate General Counsel

APPEARANCES FOR THE GOVERNMENT:                                E. Michael Chiaparas, Esq.
                                                                DCMA Chief Trial Attorney
                                                               Gregory T. Allen, Esq.
                                                                Trial Attorney
                                                                Defense Contract Management
                                                                  Agency
                                                                Manassas, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 17July2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58758, Appeal of Lockheed Martin
Services, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals